Appellant was fined in the sum of $25 for wilfully disturbing religious worship. There is but one question in this case requiring discussion. The court charged the jury that if the congregation, or some one of the congregation, was disturbed by the loud talking and abusive language of appellant, they should convict him. This charge was duly excepted to, and its correctness is brought before this court for revision.
The statute of this State, protecting public worship, forbids and punishes the disturbance not only of the congregation as an entirety, but of *Page 2 any part thereof. And, we believe that under its spirit and letter, every individual worshiper is as much entitled to immunity from disturbance as the whole congregation. P. C. Art. 180. In Cockreham v. The State, 7 Humph., 11, this identical question was before the court, and the court says: Every individual worshiper in the congregation, as well as the entire congregation, is protected by the object and policy of our statutes from rude and profane disturbance during the solemn moments of public worship. And he who thus disturbs one worshiper cannot in reason or in law allege he has not disturbed a congregation while engaged in public worship. There is no error in the charge, and the judgment is affirmed.
Affirmed.